DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 13, 15 – 16, and 23 – 27 are currently pending and considered below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 7 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson (US 8032297).

As per claim 1, Jakobson discloses a computing system for providing map information, comprising: 

one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations (See at least column 1 line 15 – 23; via a GPS navigation device has memory to store map and other software to run the navigation software and perform the operation of navigation and displaying maps), the operations comprising: 
initiating one or more requests to one or more databases for map data associated with a selected region of a mapped region, the one or more requests are associated with one or more search criteria (See at least column 1 line 24 – 45; via In a digital mapping system, objects on a map may be demarcated by symbols indicating points-of-interest ("POI"), way-points ("WP"), locations, etc. (collectively referred to inhere as map-objects, or ("MO")) For example, the user may perform a search for a businesses and the search results may be displayed as symbols on a map, corresponding to the geographic location of the businesses in the result set of the search. In another common example, a user may request driving directions, in response to which way-points may be displayed on the map, corresponding to geographic points along the plotted route of the driving direction); 
receiving, in response to the one or more requests, the map data associated with the selected region and supplemental data associated with at least a subset of a plurality of records, wherein each of the plurality of records is associated with the one or more search criteria and a respective record location outside of the selected region (See at least figure 7; via multiple record of searched places display at the corner of maps which are outside of selected region of map);

presenting, within the viewport with the map data, at least one visual indication of the supplemental data associated with at least the subset of records (See at least figure 6B and 7; via displaying at least one or more supplemental data of other relevant search results which are located outside of map region with direction and time).  

As per claim 2, Jakobson discloses elements of: 
the respective record location of each of the subset of records is a respective traffic condition location (See at least column 11 line 63 – 67); 
the one or more search criteria include one or more traffic condition criteria (See at least column 11 line 63 – 67); 
the supplemental data is traffic condition data describing a corresponding current traffic condition at the respective traffic condition location of each of the subset of records (See at least column 15 line 33 – 47); 

Page 3 of 9Amendment Dated: April 10, 2019the at least one visual indication includes an indication of the corresponding current traffic condition at the respective traffic condition location of each of the subset of records ((See at least column 4 line 58 – column 5 line 18).  

As per claim 3, Jakobson discloses elements of: 
the corresponding current traffic condition of each of the subset of records comprises a time delay value indicative of a time delay currently experienced by traffic travelling at the respective traffic condition location; and each visual indication indicates the time delay value at the respective traffic condition location (See at least column 6 line 28 – 40).  

As per claim 7, Jakobson discloses elements of:
the at least one visual indication of the supplemental data associated with the subset of records is provided for display at a location of the viewport that does not correspond to the respective record locations of the subset of records (See at least figure 5A and 5B).  

As per claim 8, Jakobson discloses elements of:
Amendment Dated: April 10, 2019 the at least one visual indication indicates that the respective record location of each of the subset of records is located outside of the selected region within the viewport (See at least figure 6A and 6B).  

As per claim 9, Jakobson discloses elements of:


As per claim 10, Jakobson discloses elements of:
the at least one visual indication indicates a distance from a point of the selected region to the respective record location (See at least figure 5A – 7).  

As per claim 11, Jakobson discloses elements of:
the one or more databases include map data describing transport routes in the mapped region (See at least figure 5A – 5B); and 
the selected region is a portion of the mapped region (See at least figure 5A – 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Rolf et al. (Hereinafter Rolf) (US 2018/0259356).

As per claim 4, Jakobson discloses elements of: 
 the subset of records includes two or more records from the plurality of records (See at least figure 6B and 7); 
Jakobson does not explicitly teaches elements of:
the supplemental data identifies a record cluster including the two or more records; and 
the at least one visual indication includes an identification of the record cluster.  
Rolf teaches element of 
the supplemental data identifies a record cluster including the two or more records (See at least paragraph 63 – 64 and 68); and 
the at least one visual indication includes an identification of the record cluster (See at least paragraph 63 – 64 and 68). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the supplemental data identifies a record cluster including the 

As per claim 5, Jakobson and Rolf disclose elements of: 
the at least one visual indication indicates a number of the two or more records (Rolf, see at least paragraph 63 – 64 and 68).  

As per claim 6, Jakobson and Rolf disclose elements of: 
 the record cluster is associated with a direction relative to a point within the selected region (Rolf, see at least figure 8); and 
the at least one visual indication indicates the direction (Jakobson, see at least figure 6B and 7).  

Claims 12 – 13, 15 – 16, and 23 – 27 have same or substantially similar claim limitations as claims 1 – 11. Therefore, claims 12 – 13, 15 – 16, and 23 – 27 are rejected under same rationales as ones in claims 1 – 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662